DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Labriola on 02/23/2022.

The application has been amended as follows: 
In the Specification, in Paragraph [0001], please replace “) Dynamic” with “(Dynamic”.
In claims 2 (line 1), 9 (line 1), 14 (line 5), and 16 (line 1) the limitation “the attempting to reassign” should be replaced with “the attempting to transfer”.
In claims 2 (line 2), 3 (line 2), 9 (line 2), 10 (line 2), 16 (line 3), and 17 (line 2), the limitation “the sum” should be replaced with “a sum”.
In claims 6 (line 5), 13 (line 4), and 20 (line 5), the limitation “the total actual duration” should be replaced with “a total actual duration”.
In claims 6 (lines 5-6), 13 (line 4), and 20 (lines 5-6), the limitation “the iterations” should be replaced with “each iteration”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,379,923 (“the ‘923 Reference”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the claims of the ‘923 Reference for being equivalent as seen below in the proceeding table.

	For example, the elements of claim 1 of the present application are patentably indistinct from the elements of claim 1 of the ‘923 Reference.  The proceeding table maps representative claim 1 from the instant application and the ‘923 Reference.

Claim 1 of the Instant Application
Claim 1 of the ‘923 Reference
A failure-recovery system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for reprovisioning virtual machines by means of DVFS-aware scheduling, the method comprising:  
A failure-recovery system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for efficiently repairing virtual machines by means of DVFS-aware proactive scheduling, the method comprising:
the system receiving notice that a job has failed due to a failure of a failed virtual machine provisioned on an active-mode physical platform; the system initially identifying: 
the system receiving notice that a job has failed due to a failure of a failed virtual machine provisioned on a first active-mode physical platform configured to run in active mode, where the failed job resides in a queue of jobs that had been scheduled to be performed by the failed virtual machine; the system initially identifying:

a Buffer Time B(t) that specifies a duration of time available for completing performance of the job, a Repair Time R(t) that specifies an estimated duration of time required to repair the failed virtual machine, an Active-Mode Running Time E(x) that specifies an estimated duration of time required to perform the failed job by an active-mode virtual machine provisioned on the first active-mode physical platform, and a Transition Time X(t) that specifies an estimated duration of time required to transfer the failed job to a queue of a functioning virtual machine that is distinct from the failed virtual machine; 
the system attempting to transfer the failed job to the second virtual machine if the Buffer Time is less than the Repair time; and 
the system determining whether the Buffer Time is less than the Repair Time; the system attempting to reassign the failed job to a queue of the functioning virtual machine if the Buffer Time is less than the Repair time; and
the system attempting to repair the failed virtual machine if the Buffer Time is not less than the Repair time.
the system attempting to repair the failed virtual machine if the Buffer Time is not less than the Repair time.


Similarly, claims 8 and 15 are anticipated, respectively, by claims 8 and 15 of the ‘923 Reference.

Claim 2 of the Instant Application
Claim 2 of the ‘923 Reference
The system of claim 1, where the attempting to transfer further comprises: the system determining whether the Buffer Time is less than a sum of the Transition Time and the Active-Mode Running Time; the system transferring the failed job to a queue of a destination DVFS-compliant virtual machine if the Buffer Time is not less than the sum of the Transition Time and the Active-Mode Running Time, where the destination DVFS-compliant 



Similarly, claims 9 and 16 are anticipated, respectively, by claims 9 and 16 of the ‘923 Reference.

Claim 3 of the Instant Application
Claim 3 of the ‘923 Reference
The system of claim 1, where the attempting to repair further comprises: the system determining whether the Buffer Time is less than a sum of the Repair Time and the Active-Mode Running Time; the system transferring the failed job to a queue of a destination working virtual machine if the Buffer Time is not less than the sum of the Repair Time and the Active-Mode Running Time, where the working virtual machine is distinct from the failed virtual machine; and the system initiating an iterative repair effort intended to repair the failed virtual machine if the Buffer Time is less than the sum of the Repair Time and the Active-Mode Running Time.  
The system of claim 1, where the attempting to repair further comprises: the system determining whether the Buffer Time is less than the sum of the Repair Time and the Active-Mode Running Time; the system transferring the failed job to a queue of a destination working virtual machine if the Buffer Time is not less than the sum of the Repair Time and the Active-Mode Running Time, where the working virtual machine is distinct from the failed virtual machine; and the system initiating an iterative repair effort intended to repair the failed virtual machine if the Buffer Time is less than the sum of the Repair Time and the Active-Mode Running Time.


Similarly, claims 10 and 17 are anticipated, respectively, by claims 10 and 17 of the ‘923 Reference.

Claim 4 of the Instant Application
Claim 4 of the ‘923 Reference
The system of claim 3, where the transferring the failed job further comprises: the system determining whether the sum of the Active-Mode Running Time and the Transition Time is less than the Buffer Time;  the system selecting a destination active-mode virtual machine to be the destination working virtual machine if the sum of the Active-Mode Running Time and the Transition Time is less than the Buffer Time, where the destination active-mode virtual machine is provisioned on a second physical 



Similarly, claims 11 and 18 are anticipated, respectively, by claims 10 and 17 of the ‘923 Reference.

Claim 5 of the Instant Application
Claim 5 of the ‘923 Reference
the system of claim 3, where the initiating an iterative repair effort further comprises: the system confirming that the sum of the Active-Mode Running Time and the Transition Time is no less than the time remaining from the initially identified Buffer Time; the system performing an iteration of a repair procedure that attempts to repair the failed virtual machine; the system subtracting the Repair Time from the remaining Buffer Time; and the system repeating the confirming, the performing an iteration, and the subtracting until either the failed virtual machine has been repaired or until the system determines that the sum of the Active-Mode Running Time and the Transition Time is greater than the time remaining from the initially identified Buffer Time.  
The system of claim 3, where the initiating an iterative repair effort further comprises: the system confirming that the sum of the Active-Mode Running Time and the Transition Time is no less than the time remaining from the initially identified Buffer Time; the system performing an iteration of a repair procedure that attempts to repair the failed virtual machine; the system subtracting the Repair Time from the remaining Buffer Time; and the system repeating the confirming, the performing an iteration, and the subtracting until either the failed virtual machine has been repaired or until the system determines that the sum of the Active-Mode Running Time and the Transition Time is greater than the time remaining from the initially identified Buffer Time.


Similarly, claims 12 and 19 are anticipated, respectively, by claims 10 and 17 of the ‘923 Reference.

Claim 6 of the Instant Application
Claim 6 of the ‘923 Reference
the system of claim 3, where the initiating an iterative repair effort further comprises: the system confirming that the sum of the Active-Mode Running Time and the Transition Time is no less than the time remaining from the initially 



Similarly, claims 13 and 20 are anticipated, respectively, by claims 13 and 20 of the ‘923 Reference.

Claim 7 of the Instant Application
Claim 7 of the ‘923 Reference
The system of claim 1, where the Buffer Time is initially identified as a Sojourn Time of the failed job less the Repair Time, and  where the Sojourn Time specifies a total duration of time available to the failed job, beginning from a time when the failed job is first entered into the queue of jobs through the time when the failed job must be completely performed in order to satisfy a previously defined quality-of-service performance requirement.  
The system of claim 1, where the Buffer Time is initially identified as a Sojourn Time of the failed job less the Repair Time, and where the Sojourn Time specifies a total duration of time available to the failed job, beginning from a time when the failed job is first entered into the queue of jobs through the time when the failed job must be completely performed in order to satisfy a previously defined quality-of-service performance requirement.



Claim 14 of the Instant Application
Claim 14 of the ‘923 Reference
The method of claim 8, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the initially identifying, the determining, the attempting to transfer, and the attempting to repair.  
The method of claim 8, further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving, the initially identifying, the determining, the attempting to reassign, and the attempting to repair.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210406832 A1, US 10514989 B1, US 20190384682 A1, US 20190087259 A1, US 20180276038 A1, US 20170199564 A1, US 20170091010 A1, US 9116181 B2, US 20150046923 A1, US 8949415 B2, US 20120290865 A1, US 20120239952 A1, US 20090132840 A1).
US 20210406832 A1: If the process determines, at 410 that “yes” the time to resolve the issue is greater than the predetermined threshold time, then the process may proceed to 414, where machine learning may be used to predict one or more bottlenecks in steps to resolve the issue (e.g., close the case). At 416, machine learning may be used to predict one or more bottlenecks in sub-steps to resolve the issue. At 418, machine learning may be used to predict one or more recommendations, such as one or more next actions to take to address the previously identified bottlenecks. For example, in FIG. 1, if the server 104 determines that the predicted time to close 134 is greater than the predetermined threshold time, then the machine learning 130 may be used to predict the step bottlenecks 136, the sub-step bottlenecks 138, and recommend one or more next actions 140 to address (e.g., mitigate) the bottlenecks 136, 138. In some cases, the server 104 may automatically perform one or more of the next actions 140. For example, the server 104 may automatically escalate a case, automatically transfer a case (e.g., from a first level technician to a more experienced second level technician), automatically order parts (e.g., hardware components), automatically identify an available technician and when the technician is available and initiate a call (or other communication) to automatically schedule the technician (“Press 1 to schedule the technician to replace <part> at <time #1> on <date #1>, Press 2 to schedule the technician to replace <part> at <time #2> on <date #2> . . . ”), and other tasks that the server can automatically perform.
US 10514989 B1: The systems and methods (e.g., running recovery process 10) described herein may relate to the recovery of data in a virtualized environment. In part, the systems and methods may 
US 20190384682 A1: The non-transitory, computer-readable recording medium of claim 2, wherein the determining includes: calculating an elapsed time from the previous operation start time to the current time for the extracted virtual machine, calculating, from the first and third information, a first probability at which a time obtained by subtracting the calculated elapsed time from a time interval is shorter than a time obtained by adding the specified time difference to the predicted time for the recovery required time predicted for the failure detected to have occurred, calculating, from the first and second information, when the calculated first probability is not less than a threshold, a second probability at which the time obtained by subtracting the calculated elapsed time from the time interval is shorter than the movement required time, and moving, when the calculated second probability is not more than the second probability, the extracted virtual machine out of the range of influence of the failure.
US 20190087259 A1: A method and associated systems use DVFS performance-scaling technology to satisfy quality-of-service performance requirements when recovering a job that had been scheduled to run on a failed virtual machine. A Buffer Time specifies a duration of time remaining, at the time of failure, for the job to complete in order to satisfy the quality-of-service requirements. Depending on relative durations of time required to repair the failed virtual machine, to perform the job on an unsealed active-mode virtual machine, and to transfer the job to another virtual machine, the system determines whether to repair the failed virtual machine or to transfer the job. If the latter, the system 
US 20180276038 A1: Systems, methods and tools for managing the job queues of virtual machines, maintaining a low energy profile and a quality of service within the contractual service agreement. The systems migrate jobs to a new VM queue when a assigned VM has failed. The systems employ machine learning techniques to make decisions whether or not to reallocate the job to a VM running in an active mode (non-scalable mode) or a VM operating under a dynamic voltage and frequency scaling (DVFS) mode. The systems reconcile job failures, transfer and/or complete jobs using the network of VMs without degrading the service quality, maintaining a lower power consumption policy through scalable modes, including idle, busy, sleep, DVFS gradient and DVFS maximum modes, improving the overall reliability of the data center by switching the jobs to scalable nodes, increasing the recoverability of the systems in the virtualized environments.
US 20170199564 A1: An additional power mode exists referred to as dynamic voltage and frequency scaling (DVFS) mode. In reality, VMs can enter into a DVFS mode in which processor clocking is increased to increase processing speed and therefore the time it takes to complete a task. A task that takes 4 seconds to complete on a server processing at 1 GHz may take only 2 second to complete on a server processing at 2 GHz. It should be noted that DVFS in the VM sense need not necessarily involve adjusting the clock speed of a physical processor supporting the VM, though that is a possibility. Additionally or alternatively, it might include the host system provisioning additional resources (another core for instance) to the VM to effect a dynamic voltage and frequency scaling.
US 20170091010 A1: A non-transitory computer-readable storage medium storing therein an introduction determination program that causes a computer to execute a process includes: receiving an application introduction specification including an application to be introduced into an information 
US 9116181 B2: For example, when a load of the virtual cluster system is lower than a specific threshold value, integration of the virtual cluster may also be performed by using the foregoing method. First, resource data in the cluster is obtained, including a resource utilization ratio of the virtual machine, and a resource utilization ratio of the physical machine, resources here include a CPU, a memory, a storage IO rate, and a transmitting and receiving rate of a network, and the resource utilization ratio data is collected at a fixed interval. Then, the virtual cluster integration apparatus on the physical machine 44 formulates the virtual integration migration policy according to a mapping relationship between a CPU voltage and a dominant frequency, where the CPU voltage and the dominant frequency are of each physical machine. The process is not repeatedly described here again. It is assumed that the minimum number m of physical machines in the finally determined virtual integration solution is 4, which are physical machines 41, 42, 44, and 45. As shown in FIG. 2, a virtual machine on the physical machine 43 needs to be migrated to another physical machine such as the physical machine 44. After the migration is completed, an instruction for powering off the physical machine 43 is executed, as shown in FIG. 3. If a CPU dominant frequency of another physical machine may be adjusted, the CPU dominant frequency of another physical machine is also adjusted to the foregoing calculated minimum CPU dominant frequency.

US 8949415 B2: While shown and described herein as a virtual machine availability control solution, it is understood that the invention further provides various alternative embodiments. For example, in one embodiment, the invention provides a computer-readable/useable medium that includes computer program code to enable a computer infrastructure to provide virtual machine availability control functionality as discussed herein. To this extent, the computer-readable/useable medium includes program code that implements each of the various processes of the invention. It is understood that the terms computer-readable medium or computer-useable medium comprise one or more of any type of physical embodiment of the program code. In particular, the computer-readable/useable medium can comprise program code embodied on one or more portable storage articles of manufacture (e.g., a compact disc, a magnetic disk, a tape, etc.), on one or more data storage portions of a computing device, such as memory 28 (FIG. 1) and/or storage system 34 (FIG. 1) (e.g., a fixed disk, a read-only memory, a random access memory, a cache memory, etc.).
US 20120290865 A1: Hypervisor microkernel 202 can enforce partitioning by restricting a guest operating system's view of the memory in a physical computer system. When hypervisor microkernel 202 instantiates a virtual machine, it can allocate pages, e.g., fixed length blocks of memory with starting 
US 20120239952 A1: There are known in the art a dynamic voltage and frequency scaling (DVFS) control technology to dynamically change operating frequency and voltage of a CPU or a partial array self refresh (PASR) control technology to refresh operating memory banks as examples of the power control in the information processing apparatus.
US 20090132840 A1: As described above, actuators at different layers of the system may be invoked to control power consumption. According to embodiments, in response to a service level violation, dynamic frequency and voltage scaling (DVFS) of CPUS, VM migration, intelligent VM migration or other types of actuators are used to control power consumption. Also, a power budget may be considered when controlling power consumption. For example, a power budget specifies a maximum power consumption, i.e., a power cap, for a system. If the power cap is exceeded, an actuator, such as VM migration, is invoked to regulate power consumption. The power cap is considered in conjunction with service level violations when making power management decisions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.P./               Examiner, Art Unit 2114            



/MATTHEW M KIM/               Supervisory Patent Examiner, Art Unit 2114